Title: From Thomas Jefferson to John Barnes, 8 October 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Oct 8. 97.
                    
                    Colo. James Monroe having immediate occasion for a sum of money in Philadelphia, I have concluded it better to let him have Mr. Short’s quarter’s dividends payable the 1st. instant, than to leave them lying in an unproductive state, on the expectation now beginning to be weak, of Mr. Short’s arrival this autumn. I therefore inclose you a power of attorney to receive them, and as I do not know the exact amount I have not given a draught on you, but by this present, desire you to pay the amount whatever it is to Colo. Monroe’s order. I have informed him it will be a few dollars over 300. He will accordingly authorize some person to call on you for the amount be it what it may, as soon as you shall have received it. I am with esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                